Citation Nr: 0806594	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to June 
1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, on her VA Form 9, requested a travel board 
hearing before a Veterans Law Judge.  By a March 7, 2006 
letter, the veteran was notified that her name would be put 
on a list for travel board hearing at the Philadelphia RO.  
On March 13, 2006, the veteran returned the response form 
enclosed with the March 7 letter, with the option checked to 
withdraw her request for a hearing and have her appeal 
certified to the Board.  By a March 17, 2006 letter, the 
veteran was informed that her appeal had been certified to 
the Board in Washington, DC.  On March 23, 2006, the veteran 
submitted a VCAA response form, and checked that she had no 
further written information, but that she requested a hearing 
before the Board in Philadelphia.  In a March 25, 2006 
letter, the veteran stated that she did not wish to have her 
case transferred to Washington, DC, and further requested a 
hearing in Philadelphia.  She also indicated that she did not 
want to travel to D.C., nor did she want to wait for the 
traveling board.  

Thus, it is clear that the veteran requested a personal 
hearing.  Whether the requested hearing was a hearing before 
the RO, before the Board using videoconferencing equipment, 
or before a traveling Veterans Law Judge is not clear.  In 
light of the veteran's request, however, the RO must schedule 
the veteran for a personal hearing.  38 C.F.R. §§ 20.700, 
20.704 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with proper VCAA notice of the 
information and evidence necessary to 
establish a disability rating and an 
effective date, including; notice of what 
evidence, if any, the veteran is expected 
to obtain and submit, what evidence will 
be retrieved by the VA, and inform the 
veteran that she should provide any 
evidence in her possession that pertains 
to the claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. 
§ 3.159.

2.  The RO should contact the veteran and 
request that she clarify the type of 
hearing she requested in her March 2006 
correspondences.  Thereafter, the RO 
should take appropriate action to afford 
the veteran the hearing requested.  The 
RO should also inform the veteran of her 
rights associated with the type of 
hearing requested and which rights she 
waives in electing another type of 
hearing.

3.  Thereafter, the case should be 
returned to the Board for further 
appellant review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



